                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

        Amy Michelle Austin,           )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               1:19-cv-00178-MR
                                       )
                 vs.                   )
                                       )
            Leanna Arch                )
    Swain County Detention Center      )
           Curtis Cochran,             )
            Defendants.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 26, 2020 Order.

                                               May 26, 2020




         Case 1:19-cv-00178-MR Document 16 Filed 05/26/20 Page 1 of 1
